Case 5:16-cv-03260-BLF Document 394 Filed 12/19/18 Page 1 of 4




                EXHIBIT 1
           Case 5:16-cv-03260-BLF Document 394 Filed 12/19/18 Page 2 of 4
                                       111111 1111111111111111111111111111111111111111111111111111111111111
                                                                                          US009643 706B2


c12)   United States Patent                                            (10)   Patent No.:              us 9,643,706 8 2
       Knoblacb et al.                                                 (45)   Date of Patent:                    *May 9, 2017

(54)   SYST EMS AND APPLICATIONS O F                              (58)    F ield of C lassific ation Search
       LIG HTE R-THAN-AIR (LTA) PLATFORMS                                 CPC .................................... H04Q 7/20; B64B 1/40
                                                                          See application file for complete search history.
(71)   Applicant: SPACE DATA CORPORATrON.
                  Chandler, AZ (US)                               (56)                      Refer ences C ited
(72)   Inventors: Gerald M. Knob lach, Chandler. AZ                                   U.S. PATENT DOCUMENTS
                  (US); Er ic A. Frische, StUl Lakes. AZ
                  (US); Bruce Alan Barkley, Phoenix,                     2.1 5 1,336 A       311939 Scharlau
                  AZ (US)                                                2,366.423 A         L/1945 Pear, Jr.
                                                                                               (Continued)
(73)   Assignee: SPACE DATA CORPORATION.
                 Chandler, AZ (US)                                              FOREIGN PATENT DOCUMENTS

( * ) Notice:       Subject to any disclaimer. the term ofthis    DE                   1188951         3/ 1965
                    patent is extended or adjusted under 35       EP                   0837567 A2      4/ 1998
                    U.S.C. 154(b) by 0 days.                                                   (Continued)
                    1l1is patent is subject to a term inal dis-
                    claimer.                                                            OTHER PUBLJC.I\TJONS

                                                                  "Attunity Connect for Mainframe. Native OS/390 Adapters to Data
(21)   Appl. No.: 15/351,438
                                                                  and Legacy." 2003, pp. 1-3.
(22)   Filed:       Nov. 14, 2016                                                              (Continued)

(65)                  Prior Publication Data                      Primary Examiner - TI1omas Tarcza
                                    Ma.r. 2, 2017
                                                                  Assistant Examiner - Alex C Dunn
       US 20 17/0057607 AI
                                                                  (74) Anorney, Agent, or Firm - Pillsbury Winthrop Shaw
                Related U.S. Applicat ion Data                    Pittman LLP
(60)   Continuation-in-part of application No. 14/473,69 1,
       filed on Aug. 29, 2014, now Pat. No. 9,519,045,            (57)                        ABSTRACT
                       (Continued)                                Inn ovative new systems and method of operating the sys-
                                                                  tems, wherein tl1e system comprises an airborne platfom1
(51)   In t. C l.                                                 comprising an unmanned balloon: a payload that is separate
       B 64B 1/40              (2006.01)                          from the unmanned balloon: a transceiver; first and second
       GOSD 1/04               (2006.01)                          fligh t termination devices; a t least two separate power
                         (Continued)                              sources for the first and second flight termination devices; a
(52)   U.S. C J.                                                  sensor; a processor; a pump: a valve; and a tether tlmt when
       CPC .................. B 64B 1140 (2013.01); B64B 1164     broken separates the unmanned balloon and the payload, are
              (2013.01); B64B 1170 (2013.01); GOIS 19124          disclosed herein.
            (2013.01); GOIS 19142 (2013.01); GOSD 1/042
                                                     (2013.01)                        30 C laim s, 7 Drawing Sh eets


                                                       l~r:M0 ~\4
                                               ,------,~'L--.,..----=1'0
                                                          -       IS




                                                                                 J8
           Case 5:16-cv-03260-BLF Document 394 Filed 12/19/18 Page 3 of 4


                                                     US 9,643,706 B2
                              9                                                                      10
the keep alive signal also ceases, causing termination. The               wberein the unmanned balloon is configured to be opera-
timer advances to a point where it initiates the battery                      tional above an altitude of about 60,000 feet, and
discharge. Battery current flows through the resistive wire                   wherein a transmitter operationally related to the
discharging the batteries and melting through the monofila-                   w1mam1ed balloon is configured to provide a last
ment to release the bailoon neck. The battery discharge           5           recorded position of the lll1Jllanued balloon such that
continues until the main batteries are completely dead.                       the last recorded position is sent to a station to aid in
   The main platform batteries are fully discharged during                    recovery of the unmanned balloon.
descent and if needed upon landing to positively terminate                2. The system of claim 1. wherein at least one of the first
and prevent fltrther radio transmission. Once discharge is             and second flight-termination devices is configured to inde-
initiated. the batteries fully discharge eliminating the chance   10   pendently cause termination of the flight of tlte unmanned
of transmitting with significant power. The battery discharge          balloon when f1trtlter operation of the unmanned balloon
can be initiated by the processor as described above or                presents danger to air traffic.
automatically when power or processor control is lost. It has             3. TI1e system of claim 2. wherein at least one of the first
been found that long duration platform flight at high alti-            and second flight-termination devices is configured to cause
tudes and cold temperatures requires special high-density         t5   termination of the flight of the Ul11llanned balloon based on
power and functional capabilities at low tempcrantres. lt has          a rise rate or a fall rate of the unmart11ed balloon.
been found that lithium batteries beneficially fiJ lfill such             4 . The system of claim 1. wherein at least one of the first
requirements. Additional ly, it was found that the Environ-            and second flight -termination devices is configltred to inde-
mental Protection Agency (EPA) states that lithium based               pendently cause termination of tbe flight of the unmaru1ed
batteries are considered hazardous waste except for one type      20   balloon based on a malfunction related to the unmarmed
of cell and only when fully discharged. Particularly it has            balloon.
been found that Lithium Sulfur Dioxide (LiS02) batteries,                 5 . Tbe system of claim 4, wherein the malfunction
when fully discharged, fom1 a lithium salt, which is not               includes failure of a processor of the tmmanucd balloon.
considered hazardous by the EPA. Automatically discharg-                  6. The system of claim 4, wberein the malfunction
ing the LiS02 bat1eries before they contact the ground not        25   includes fuihtre of a power source of the Wllllanued balloon.
only prevents the transmitter from transmitting but also                  7. The system of claim 4, wberein the malf11nction
renders the batteries non-hazardous for euvirotmlentally               includes failure of the GPS of the uwnanued balloon.
acceptable landing on the ground.                                         8. The system of claim 1, the system fllrther comprising
   Use of a novel and integral "maple seed" like descent               a tether that when broken separates the gas enclosure and the
dev ice to increase safety is depicted in FIGS. 6, 7 and 8. A     30   payload.
single airfoil shaped blade attached to the bottom of the                 9. ] b e system of claim 1. wberein the system comprises
platform causes autorotation of the payload and airfoil blade          a plurality of the airborne platforms.
upon rapid descent. This replaces a traditional parachute                 10. TIJe system of c lai m 1, wherein the payload remains
witb a l:Ughly reliable decelerator tbat is generally immune           attached to tbe unmanned balloon as one when la.JJded unless
to fouling than a parachute and Jess complex. No deploy-          35   the payload is separated from the unmanued balloon.
ment mechanism is necessary and it is immune to the fouling               11. The system of claim 1, the system further comprising
problems with animals after descent. Tbe "maple seed"                  an antenua.
decelerator may also be used t·o convenientl y house the                  12. TI1e system of claim 1, wherein the pump and the
platform antenna.                                                      valve are configured to change an altin1de of the a irborne
   A novel method of platform recovery is depicted in FIG.        40   platform.
9. To a id in the recovery oft he platform, the landed platfonn           13. The system of claim 1. the system further comprising
sends its last recorded position to au additional airborne             a pump and a valve, wberein the payload remains attacbed
platform using a low power transmitter and tiny battery. The           to the unmanned balloon as one wben landed unless the
transmitter might utilize one of the low power unlicensed              payload is separated from the unmanned balloon, and
bands to send the information. The second platfom1 relays         45   wherein the pump and the valve are configmed to change a
the current location of the landed platform to the ground              position of the airborne platform.
station to aid in recovery.                                               14. A system comprising an airborne platform comprising
                                                                       an unmanned balloon comprising a gas enclosure;
  What is claimed is:                                                     a GPS configured to determine current geographical coor-
  1. A system comprising an airborne platform comprising          so          dinates of the unmanned balloon;
an tmmanned balloon com_prising a gas enclosure;                          a payload comprising a transceiver, wherein the trans-
  a pump and a valve;                                                         ceiver is capable of colllJllunicating with COillJlltmica-
  a GPS configured to determine current geographical coor-                    tion devices tbat are s~arate from the unmanned
     dinates of the unntanned balloon;                                        balloon and include a communication device on the
  a payload comprising a transceiver, wherein the trans- 55                   ground and a payload of another operational lll1Jllanned
     ceiver is capable of colllJlltmicating with colllJllunica-               balloon, wherein, in operation, tbe unmanned balloon
     tion devices that are separate from the unmanned                         substantially drifts along with wind currents; and
     balloon and include a colllJllunication device on the                a first flight-termination device configured to cause ter-
     gro und and a payload of another operational unmanued                    mination of a flight of the unmanned balloon based at
     balloon, wherein, in operation, tbe unmanned balloon 60                  least on a determination that f11rther operation of the
     substantially drifts along with wind currents:                           unmanued balloon presents danger to air traffic,
  first and second flight-termination devices eacb config-                a tether that wben broken separates the gas enclosure and
     ured to cause termination of a flight of the unmanned                    the payload,
     balloon; and                                                         wherein the tlllJllanued balloon is configured to be opera-
  at least two power sources each configured to provide 65                    tiona l above an altitude of about 60.000 feet and
     power ro at least one of the ftrsi and second flight-                    wherein a transmitter operationally related to the
     tennination devices;                                                     unn1anned balloon is configured to provide a last
             Case 5:16-cv-03260-BLF Document 394 Filed 12/19/18 Page 4 of 4


                                                      US 9,643,706 B2
                                11                                                                     12
         recorded position of the wunanned balloon such that                29. A system comprising an airborne platform comprising
         the last recorded position is sent to aid in recovery of        an unmanned balloon: a payload that is separate from the
         the unmanned balloon.                                           unmanned baJloon: a transceiver: first and second flight
      15. The system of claim 14, the system further comprising          termination devices; at least two separate power soLu·ces for
   a second flight-tenuination device configured to cause ter-      5    the first aud second flight tem1ination devices; a sensor; a
   mination of tbe flight of the utm1a nned balloon; aud at least        processor; a pump; a valve; and a tether that when broken
   two power sources each con.fig1l!'ed to provide power to one          separates the tmmanned balloon and the payload:
   of tbe first and second flight-tennination devices.                      wherein tbe pump and the valve are configured to change
      16. The system of claim 15, wherein the second flight-                  an altitude of the airborne platform;
   termination device is configured to cause temunation of the      10
                                                                            wherein tbe sensor comprises a pressure sensor:
   flight of the unmanned balloon when the first flight-tenni-
                                                                            wherein, in operation, the ll1llllanned balloon substantially
   nation mechanism bas (aiJed.
                                                                              drifts along with the wind currents;
       17. The system of claim 15, wherein at least one of the
   first and second flight-termination devices is configured to             wherein tbe transceiver is capable of commwucating with
   cause tennination of the flight of tbe unmanned balloon          t5        a conununication device that is separate from the
   based on a rise rate or a fall rate of the unma1med balloon.                Lllllllanned balloon;
      18. The system of claim 15. wherein at least one of the               wherein each of the first and second flight tennination
   first and second flight -termination devices is configltred to             devices has an ability to independently terminate a
   cause tennination of the fligh t of the unmanned balloon                    flight of the um11aJmed balloon;
   based OL1 a malfuuction of the Lmmanned balloon.                 20      wherei n at least one of the geographical coordinates
      19. The system of claim 18, wherein tbe malfunction                      tracking system comprises a GPS;
   includes failure of a processor of the unmanned balloon.                 wherein the unn1anned baJioon is config·ured to operate
      20. The system of claim 18, wherein the malfunction                     above an attin1de of about 60,000 feet;
   includes failure of a power source of the m1111anned balloon.            wherein the unn1anned balloon has a fligh t duration
      21. The system of claim 18, wherein the malfunction           25        capability that is longer than that of weather balloons
   includes failure of the GPS of the unmanned balloon.                        that have flight durations of approximately 2 hours;
      22. 111e system of claim 14. the system further comprising            wherei n the payload is config1.1red to conummicate wi th
   an antenna.                                                                811 additiona l airborne payload attached to a separate
      23. The system of claim 14. the system fttrther comprising              unmanned baJioon:
   at least two geographical coordinates tracking system.           30      wherein the payload remains attached to the unmanned
      24. TI1e system of claim14, wherein the system comprises
                                                                               balloon as one when landed unless tbe payload is
   a plurality of the airborne platforms.
                                                                              separated from the wunrumed balloon;
      25. The system of claim 14, wherein the payload remains
                                                                            wberein each of the first and second flight tennination
   attached to tbe Ulllllaoned balloon as one when landed unless
   the payload is separated from the Ulllllanned baJJoon.           35
                                                                              devices has an ability to independently terminate a
      26. The system of claim 14. the system fitrther comprising               flight of the uumanned balloon based on a deternuna-
   a pump and a valve.                                                         tion that ft1rther operation of the lUlmanned balloon
      27. TI1e system of claim 15, wherein the pump and the                    presents a danger to air traffic; and
   valve are configttred to change an altitude of the airborne              wherein each of the first and second flight termination
   platform.                                                        40        devices has an ability to independently terminate a
      28. U1e system of claiml4, the system further comprising                flight of tbe unmanned balloon based on a determina-
   a pump and a valve, wherein the payload remains attached                    tion of a malfunction of the unmanned baJioon.
   to tbe tl1llllanned balloon as one when landed unless the                30. The system of claim 29. the system li.1rther comprising
   payload is separated from the unmanned balloon. and                   an ante nna and at least two geographical coordinates track-
   wherein the pump and the valve are configured to change a        45   ing system.
   position of the airborne platform.                                                           * * * * *




*The relevant asserted claims are highlighted. In addition,
claim 14 is highlighted because asserted claim 24 depends from it.
Exhibit 2 also illustrates both the relevant asserted claims and
claim 14.
